Citation Nr: 1616166	
Decision Date: 04/22/16    Archive Date: 05/04/16

DOCKET NO.  10-21 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina



THE ISSUE

Entitlement to service connection for a right shoulder disorder.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Smith, Counsel




INTRODUCTION

The Veteran served on active duty from August 1973 to February 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.
 
In March 2015, the Veteran withdrew his request for a Board hearing.  There is no hearing request pending.  VBMS Entry 3/13/15.

In November 2015, the Board requested an opinion through the Veterans Health Administration (VHA). The opinion was obtained and associated with the record in January 2016. 


FINDING OF FACT

The Veteran's right shoulder disorder is not attributable to service, and arthritis of the right shoulder was not manifest within one year of separation from service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a right shoulder disorder have not been met.  38 U.S.C.A. §§ 1110, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Where a Veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

The Veteran has current status-post hemiarthroplasty of the right shoulder with loss of motion, documented in a January 2016 medical opinion.  

On entry into service, no abnormalities of the right shoulder were found and the Veteran raised no related complaints in the accompanying Report of Medical History.  Service treatment records are devoid of complaints, treatment, or diagnoses pertaining to the right shoulder.  On examination at separation, there were no abnormalities of the upper extremities.  The Veteran did not report any right shoulder problems in the accompanying Report of Medical History.  Id. at 14-16.

However, in the November 2015 VHA request, the Board found that given the Veteran's receipt of the Army Parachute Badge and his credible assertions of in-service injuries, he likely did sustain an injury to the right shoulder during service as a consequence of parachute duty.  The Board requested a medical opinion on the etiology of the current right shoulder disorder.

In a January 2016 medical opinion, Dr. H. stated he had reviewed the entire record, including service treatment records (STRs).  He noted that the Veteran served as a paratrooper in the 82nd Airborne Division.  While on one occasion in service the Veteran reported that he fell and struck his shoulder and low back, the STR pertained only to the low back; no complaints or findings involving the shoulder were made.  Post-service, he first received treatment for the right shoulder in 1995.  In October 2006, a hemiarthroplasty of the right shoulder was performed.  Dr. H. concluded that it was less than likely that the Veteran's current right shoulder disorder is related to service, including parachuting duties, due to the span of almost 20 years before reporting any problems with the shoulder.
   
Considering the pertinent evidence in light of the governing legal authority, the Board finds that the preponderance of the evidence is against the claim.  The January 2016 medical report is adequate for the purposes of adjudication.  The examiner addressed the Veteran's contentions of parachuting injuries during service, however, found that the current disorder was not related due to the extensive span of time that passed between the in-service injuries and the current condition.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim).  The examiner based his conclusion on an examination of the claims file and the Veteran's diagnostic reports.  He reviewed and accepted the Veteran's reported history and symptoms regarding the right shoulder in rendering the opinion, as well as the service treatment records.

The only evidence to the contrary of the January 2016 report is the lay evidence.  The Board finds that the Veteran's lay assertions are competent.  Lay witnesses are competent to testify as to their observations, but this testimony must be weighed against the other evidence.  Further, the Board finds that the lay statements regarding the in-service right shoulder injuries are credible.  Consequently, the Board will weigh the lay statements against the medical evidence.

The January 2016 examiner was a medical professional who reviewed the claims file and considered the reported history including the Veteran's own lay assertions.  The examiner, in providing the requested medical opinions, used his expertise in reviewing the facts of this case and determined that the current symptoms were not related to service.  As the examiner explained the reasons for his conclusions based on an accurate characterization of the evidence, including the Veteran's lay statements, the opinion is entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  In weighing the January 2016 examiner's opinions against those of the Veteran, the Board finds that the credibility and probative value of the specific and reasoned statement of the trained medical professional outweighs that of the general lay assertions.

Chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from active duty, the record here does not document arthritis of the right shoulder within one year of the Veteran's discharge.  Accordingly, such presumptive service connection is not warranted.  

To the extent the Veteran asserts having a continuity of symptomatology between the present condition and the in-service injury or disease, arthritis was not noted during service and characteristic manifestations of the disease process were not identified during service.  Accordingly, § 3.303(b) is not applicable.  See also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)).  

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable to the claim.  

Notice and Assistance

VA has satisfied its duties under The Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist.  A March 2009 letter notified the Veteran of the elements of service connection and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim.  

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records, including private medical records (PMRs).  The claims file contains the Veteran's STRs, VA medical records (VAMRs), and Department of Correction records.  The Veteran has not indicated the existence of any outstanding PMRs.  The duty to obtain relevant records is therefore satisfied.  

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  An appropriate VA medical inquiry has been accomplished and is factually informed, medically competent, and responsive to the issue under consideration.  

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support his claim, and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  


ORDER

Service connection for a right shoulder disorder is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


